DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 23 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leck et al., US 2016/0244651 A1 for the reasons of record in the previous office action. Compositions H meets the limitations of the claims in view of applicant’s recitation of the qualifier “about”. Where compositions are disclosed to two significant figures, +/- 1 would reasonably fall within the ambit of “about”. Neither the reference or the present specification provides a more restrictive definition of “about”. Claims are afforded their broadest reasonable scope during prosecution.

Claim Rejections - 35 USC § 103
Claims 17, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Leck et al., US 2016/0244651 A1 for the reasons of record in the previous office action. The reference discloses compositions comprising 1-29% of R-32, 1-19% of pentafluoroethane, 9-42% of R-134, R-134a or a mixture of same, and 1234yf or 1234ze or a mixture of same (abstract). The compositions may consist of 1234yf, R-125 and R-134a [0036]. See also [0046]. Regarding lubricants, see [0055]-[0059]. Regarding GWP, see Table 2. Regarding heat transfer and refrigeration, see [0066]-[0157]. To the extent that the reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation, it would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Allowable Subject Matter
Claims 19 and 24-26 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the Leck reference, as applied above. It does not disclose or motivate addition of R-152a to compositions as disclosed.
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not fully persuasive. Applicant argues that the rejection for anticipation has been overcome because, specifically, the reference does not disclose a composition comprising about 15-45% of R-32. The reference does, in fact teach such a composition, in view of applicant’s use of the qualifier “about”, as argued above. The rejection is maintained. Regarding the 103 rejection, applicant’s argument that the reference teaches minimization of the use of R-32 is not persuasive because the reference, in fact, teaches the use of substantial amounts of R-32. In addition, applicant has simply pointed to paragraph [098] of the reference without specifying which teaching in this lengthy paragraph is important. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761